Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 1 of 9 Page ID
                                 #:10916




                   EXHIBIT S
Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 2 of 9 Page ID
                                 #:10917
                           Majid Zarrinkelk

                                                                        Page 2
        1                   UNITED STATES DISTRICT COURT

        2                  CENTRAL DISTRICT OF CALIFORNIA

        3

        4     THE WIMBLEDON FUND, SPC (CLASS     )
              TT),                               )
        5                                        )
                                 PLAINTIFFS,     )
        6                                        )
                    VS.                          ) CASE NO.
        7                                        ) 2:15-CV-6633-CAS-ASJWx
                                                 )
        8     GRAYBOX LLC; INTEGRATED            )
              ADMINISTRATION; EUGENE SCHER, AS   )
        9     TRUSTEE OF BERGSTEIN TRUST; AND    )
              CASCADE TECHNOLOGIES CORP,         )
      10                                         )
                                 DEFENDANTS.     )
      11      ___________________________________)

      12

      13

      14

      15

      16               VIDEOTAPED DEPOSITION OF MAJID ZARRINKELK, taken

      17      on behalf of the Plaintiff, at 10100 Santa Monica Boulevard,

      18      13th Floor, Los Angeles, California, commencing at

      19      10:29 a.m., Tuesday, March 26, 2019, before Sandra Mitchell,

      20      C.S.R. 12553, pursuant to Notice.

      21

      22

      23

      24

      25



            eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 3 of 9 Page ID
                                    #:10918
                                Majid Zarrinkelk

                                                                           Page 28
10:58:23   1      Mr. Bergstein and Mr. Bergstein was the boss, a very

           2      shrewd -- and I'm trying to find the right word to

           3      describe him.      Ruthless boss.   And then to -- to the

           4      point that in a couple of our meetings that Kia and

10:58:53   5      Mr. Bergstein were present, whatever Kia was to speak,

           6      he would interrupt him.      He would -- he did not mind to

           7      degrade him, dem- -- demising to -- anyhow, the

           8      relationship was not a eye to eye.       Let's put it this

           9      way.

10:59:25 10           Q      And did you think Mr. Bergstein was bullying

           11     Mr. Jam?

           12         A      If Mr. Bergstein was not bullying him -- but

           13     he -- he had a total control over what Mr. Jam was

           14     doing, absolutely.     No doubt in my mind.

10:59:42 15           Q      Okay.   So between --

           16         A      He had -- he had no control.     Jam had no

           17     control over what Bergstein was doing.        Although

           18     everything was under his name, under Kia's name but Kia

           19     had no control over -- none -- none whatsoever.          Not --

10:59:58 20       not have a say in what -- what to do.

           21         Q      Why did Mr. Jam have no control, as you've

           22     described it?

           23                MR. MIGLER:   Calls for speculation.

           24     BY MR. LATZER:

11:00:09 25           Q      You can answer.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 4 of 9 Page ID
                                    #:10919
                                 Majid Zarrinkelk

                                                                         Page 29
11:00:09    1         A      That was my understanding, period.     That he had

            2     no control because all the orders were coming from --

            3     the orders that related to the matters that I was

            4     involved with was coming from David.

11:00:28    5         Q      Okay.   So you said before that you had met

            6     Mr. Bergstein four times?

            7         A      That's correct.

            8         Q      Are you referring to four in-person meetings?

            9         A      The -- this four times is two business meeting.

11:00:44 10       One meeting was meeting me and Jam and David at their

           11     breakfast and the last time that I met him was at Kia's

           12     wedding.

           13         Q      When was that?

           14         A      November of 2014, if I'm not mistaken.

11:01:14 15           Q      Okay.   So Mr. Jam invited Mr. Bergstein to his

           16     wedding?

           17         A      That is correct.

           18         Q      Okay.     And, yeah, if we could focus on the 2011

           19     to 2013 time per- -- period.

11:01:30 20           A      Uh-huh.

           21         Q      Did you believe that Mr. Jam was not acting

           22     voluntarily?

           23         A      In what sense when you say "voluntarily"?

           24         Q      In his interactions with Mr. Bergstein, was he

11:01:43 25       not acting voluntarily?


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 5 of 9 Page ID
                                    #:10920
                               Majid Zarrinkelk

                                                                         Page 30
11:01:46    1         A   Of course, Mr. Jam is a grown-up man.         And I

            2     don't believe that a grown-up man does anything

            3     unvoluntarily.

            4         Q    Okay.

11:01:56    5         A   They -- they act on their own.        But I have no

            6     doubt that on business decision-making, especially

            7     relating to matters that involved David, he had no say,

            8     none -- none whatsoever.

            9         Q    And you said before that Mr. Jam didn't realize

11:02:19 10       that Mr. Bergstein was -- I think you described him as

           11     an unsavory character.

           12              Do you recall that testimony?

           13         A    That's correct.

           14         Q    Okay.   Did you realize he was an unsavory

11:02:28 15       character?

           16         A    Not at the beginning.     As these stories start

           17     to evolve, then we realized that how he is.

           18         Q    You realized that?

           19         A    That's correct.

11:02:39 20           Q   Okay.    So when was that?

           21         A    Maybe in the last three, four years --

           22         Q    Okay.

           23         A    -- that all these issues came up.       And then we

           24     realized that he was not a straightforward person at --

11:02:58 25       at least in terms of business dealings.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 6 of 9 Page ID
                                    #:10921
                                 Majid Zarrinkelk

                                                                         Page 45
11:23:31    1     went through that credit card and then it never been

            2     paid.   They paid a portion of that.     And then at the

            3     end, there was $700,000 of that was left.        Then I got

            4     into a negotiation with American Express.        We settled it

11:23:48    5     for 300-some thousand dollars.     And the last payment of

            6     that was done about -- about October of 2018.

            7         Q      With respect to the conversation that you had

            8     with Mr. Jam after things went south, as you described

            9     before, that conversation concerned your perception that

11:24:16 10       Mr. Bergstein was controlling Mr. Jam?

           11         A      I've always had that -- again, at that first

           12     meeting, I -- I got that sense that in this

           13     relationship, he's the boss and Kia has no -- no say.

           14         Q      But the first time that you raised that with

11:24:33 15       Ms. -- with Mr. Jam was when things went south, was your

           16     testimony before?

           17         A      I -- I believe that's -- that's when we started

           18     to discuss that.    I was just warning him that, "Hey, do

           19     you realize that these charges are beyond your means and

11:24:50 20       you are not going to be able to pay that?"

           21                He said, "No.   These are not mine.    These are

           22     David's.   He's going to pay it, so don't worry."

           23         Q      Okay.   And so approximately when was that?

           24         A      I think it should have been '14, '15, or

11:25:09 25       even -- it might be even '13 -- '13, '14, '15.        I -- I


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 7 of 9 Page ID
                                    #:10922
                                  Majid Zarrinkelk

                                                                        Page 138
14:20:57    1     a few more for IA to be entered."

            2               And there is -- the first reference is a 40K

            3     wire to the Bergstein trust.

            4               Do you see that?

14:21:07    5         A     Uh-huh.

            6         Q     Do you have an understanding of what the

            7     Bergstein trust is?

            8         A     Apparently, David Bergstein had a trust.

            9         Q     Okay.     Do you know anything about that trust?

14:21:17 10           A     No.

           11         Q     You don't know who the beneficiaries are?

           12         A     No.   No.

           13         Q     Okay.

           14         A     I didn't even know Bergstein had two kids until

14:21:27 15       lately.   So I didn't know much about David Bergstein.

           16         Q     Okay.     Do you have an understanding of why

           17     Integrated Administration was transferring $40,000 to

           18     the Bergstein trust?

           19         A     Again, these are all the monies that were

14:21:45 20       coming in and going out.     It was under his control.      He

           21     knew what they were, and he would direct to Kia as to

           22     what to do with those funds.       Kia had no control.

           23     None -- none whatsoever.

           24         Q     Okay.     This e-mail is --

14:22:05 25           A     Is from Kia.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 8 of 9 Page ID
                                    #:10923
                                  Majid Zarrinkelk

                                                                          Page 139
14:22:06    1         Q   Is from -- let me just finish.

            2                 This e-mail is from Kia and Mr. Bergstein is

            3     not on it?

            4         A       Of course not.

14:22:11    5         Q   Okay.     So is it your testimony that Mr. Jam was

            6     not acting voluntarily in sending this e-mail?

            7         A       Oh, I did not say that.    He did not act

            8     voluntarily.     I'm -- I'm saying Kia was conveying David

            9     Bergstein instruction to us.       In fact, he did -- he's

14:22:31 10       saying that, "Ray Shahab, for tomorrow's report, please

           11     include these additional transactions that we've done."

           12              Apparently, they had transferred $40,000 wire

           13     to Bergstein trust, another 30 to Graybox, which we did

           14     not know.    So he's informing us to incorporate that in

14:22:50 15       our report for the next day.

           16         Q    Okay.    Is it your testimony that Mr. Jam was

           17     incapable of refusing an instruction from Mr. Bergstein?

           18              MR. MIGLER:    It misstates testimony.

           19              THE WITNESS:    Huh?

14:23:01 20               MR. MIGLER:     I was -- I was objecting that that

           21     misstate -- misstated your testimony.

           22              THE WITNESS:    That is correct.     I -- I never

           23     said that.    But I believe that Kia was under absolute,

           24     absolute control of David when it came to the money and

14:23:16 25       what to do with those funds.       He had no control.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-25 Filed 04/10/19 Page 9 of 9 Page ID
                                    #:10924
                                  Majid Zarrinkelk

                                                                          Page 140
14:23:19    1     None -- none or whatsoever.     That's my understanding.

            2                 Again, I am sitting in the Orange County, and

            3     all these communications are going back and forth with

            4     phone calls, with e-mails.      Okay.   So that's the

14:23:34    5     understanding that I had.      Whether it's right or wrong,

            6     it is my understanding.

            7     BY MR. LATZER:

            8         Q       But you testified earlier that Mr. Jam is a

            9     grown man; right?

14:23:43 10           A    That is correct.

           11         Q       And he was acting voluntarily here?

           12         A       I said -- you asked me a question, specifically

           13     question about whether someone can do something

           14     voluntarily.    I said, "No.    Grown-up man can do that or

14:23:56 15       can be forced to do volun-" -- "voluntarily."

           16         Q       And is it your understanding that at the time

           17     that these transactions are happening that Mr. Jam was

           18     benefiting financially?

           19         A       Mr. Jam never benefited.    Not ever.   Not even a

14:24:16 20       penny.   I can say it right here, you can put me on the

           21     stand in the court.    I would say the very same thing.

           22     Had it done, he would not have been in this financial

           23     disaster situation that he cannot even afford to pay his

           24     mortgage payment, and I helped him to do that.        Ever.

14:24:36 25       He never.    If he took a million-dollar or $5 million


                eLitigation Services, Inc. - els@els-team.com
